Citation Nr: 0403736	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), initially rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from October 1982 to 
September 1984 and from June 1989 to February 2000.  Service 
records show that he was awarded a Purple Heart.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in June 2000 of 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Hartford Connecticut, which granted service connection 
for PTSD and assigned a 30 percent evaluation from March 1, 
2000.  The veteran expressed disagreement with the disability 
evaluation.  In September 2002, the RO assigned a 50 percent 
evaluation to the PTSD from March 1, 2000.


FINDING OF FACT

Continuously since the effective date of service connection, 
the veteran's PTSD has been productive of no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent at any time 
from March 2000 for PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

On a March 2000 VA psychiatric examination, it was reported 
that the veteran had had a number of depressive episodes 
during service as well as been injured in a land mine 
explosion in Cambodia in 1993.  The veteran reported that he 
had found employment as an entry-level utility worker at a 
paper factory.  On the mental status examination, it was 
reported that his affect was slightly restricted and his mood 
was mildly depressed.  He reported that he had poor 
concentration and attention.  He reported that he had 
intrusive thoughts and flashbacks of the landmine incident.  
The assessment was chronic PTSD with recurrent depression, 
moderate, due to employment at a new job.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
55.

On a February 2002 VA PTSD examination, it was reported that 
the veteran had intrusive, distressing recollections, and 
recurrent distressing dreams.  He reported that he had 
diminished interest in activities, feelings of detachment and 
estrangement from others, and other symptoms of PTSD.  The 
veteran reported that he had found a new job cutting and 
working with wood.  On the mental status examination, it was 
reported that his affect was guarded and restricted and his 
mood was self-described as depressed and anxious.  His 
cognitive functions, attention, memory and concentration were 
intact.  His judgment and insight were good.  The assessment 
was chronic PTSD and secondary major depression disorder, 
moderate.  The examiner assigned a GAF score of 55.  The 
examiner added that the veteran had experienced difficulty in 
occupation and interpersonal relationships and that he and 
had an increase in symptoms around September due to the 
anniversary of his original stressor, the World Trade Center 
events, and the loss of his previous employment.

On an April 2003 VA PTSD examination, it was reported that 
the veteran was working with the same company as reported on 
the last examination.  He said his job was related to 
construction and was very low stress.  He stated he had one 
co-worker and that things were going very well on his job.  
He said he was not very close with his family, but talked 
with them occasionally.  He reported that he had a roommate 
and that he was involved with Alcoholics Anonymous.  He 
reported that he had symptoms of increased arousal including 
hypervigilance and a startle reaction.  On the mental status 
examination, it was reported that his mood was somewhat 
dysthymic and his affect was restricted.  The examiner 
reported that the veteran's psychiatric history had been 
stable over the past year and that he continued to experience 
moderate symptoms of PTSD.  The examiner added that it was 
more likely than not that the veteran's current impairment in 
interpersonal and occupational functioning were due to PTSD.  
The examiner assigned a GAF score of 55.  

Outpatient treatment records show the veteran was treated at 
a VA PTSD outpatient clinic and at a vet center through 2003.  
These records show the veteran was receiving psychotropic 
medications.  At the VA clinic in September 2003 it was noted 
that his GAF score was 60 with a high score of 60 in the past 
year.  His major depressive disorder was in full remission.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, and in 
particular a May 2003 letter, the RO has notified the veteran 
of the information and evidence necessary to substantiate the 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the veteran 
to submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Relevant medical records have been obtained to the extent 
possible and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be rated 
as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. --100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. --70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. -- 50 percent.

The veteran's current 50 percent rating has been assigned 
effective since his initial application for service 
connection for PTSD.  The Board has carefully reviewed the 
three VA psychiatric examinations in addition to outpatient 
treatment records from a VA clinic and a Vet Center.  All of 
these records do not even suggest that PTSD symptoms produce 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms typical of those listed in 
the criteria for such a rating.  In particular, the GAF score 
reported on all VA compensation examinations was 55.  A GAF 
score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

In other words, the veteran has mild to moderate symptoms of 
PTSD, and the record does not show such symptoms as: suicidal 
ideation; obsessional rituals; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or the inability to 
establish and maintain effective relationships.  The veteran 
reported that he did need to work in a non-stressful job and 
the examinations noted there was some occupational 
impairment, but the veteran has apparently been working 
nearly continuously.  His job is going well and he has a 
roommate and is in communication with his family.  

In looking at the evidence as a whole, the veteran's PTSD 
does not warrant an increased rating under the current rating 
criteria.  Most of the symptoms listed in the current rating 
criteria for a 70 percent rating are absent in this case.  
For example, the evidence does not show that the veteran 
displays obsessional rituals which interfere with routine 
activities, illogical or irrelevant speech, near continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  Although his 
ability to establish and maintain effective or favorable 
relationships with people may be somewhat impaired, it does 
not exceed the impairment contemplated by the current 
disability rating. The evidence supports the characterization 
of the severity of his psychiatric symptoms as no more that 
moderate.

In this case, the evidence demonstrates that the veteran's 
PTSD disability picture more nearly approximates the criteria 
for a 50 percent rating, than a 70 percent rating, and thus 
the lower rating of 50 percent is warranted.  38 C.F.R. § 
4.7.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 50 percent for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Moreover, there appear to be no periods of 
time, since the effective date for service connection, during 
which different PTSD ratings would be appropriate, and thus 
different staged ratings are not in order. See Fenderson v. 
West, 12 Vet. App. 119 (1999).

ORDER

An initial evaluation greater than 50 percent for PTSD is 
denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



